Citation Nr: 1617042	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 26, 2008 for left lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 40 percent from August 26, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent prior to August 26, 2008 for right lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 40 percent from August 26, 2008.  

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to August 26, 2008 and entitlement to an initial rating in excess of 40 percent from August 26, 2008.  

4.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to August 26, 2008 and entitlement to an initial rating in excess of 50 percent from August 26, 2008.  

5.  Entitlement to an effective date earlier than August 30, 2007 for the award of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 30, 2007.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.  

These matters come before the Board of Veterans' Appeals on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Concerning the claims for increased ratings for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy, a January 2008 rating decision granted service connection for right and left upper extremity peripheral neuropathy and assigned a 10 percent rating for each effective September 19, 2007.  A March 2010 rating decision increased the ratings for the right and left upper extremity peripheral neuropathy to 50 and 40 percent, respectively, effective August 26, 2008, the date of a VA examination report.  In November 2015, the Board determined that new and material evidence was received within the one-year period to appeal the January 2008 rating decision concerning the assigned initial ratings for the right and left upper extremity peripheral neuropathy.  Therefore, the January 2008 rating decision is on appeal concerning the claims for increased initial ratings for right upper extremity peripheral neuropathy and left upper extremity peripheral neuropathy.  

Concerning the claims for increased ratings for left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy, the Board's November 2015 decision determined that the January 2008 rating decision was on appeal in which the Agency of Original Jurisdiction (AOJ) continued the assigned ratings of 10 percent for left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy.  However, after further review, the Board observes that the June 2007 rating decision granted service connection for peripheral neuropathy of the lower extremities and assigned initial 10 percent ratings for each extremity.  In August 2007, within one year of notification of the June 2007 rating decision, VA received correspondence from the Veteran, wherein he requested increased ratings for his peripheral neuropathy.  This statement is liberally construed as a timely notice of disagreement with the initial ratings assigned by the June 2007 rating decision.  38 C.F.R. § 20.201.  Accordingly, the issues on appeal have been recharacterized as entitlement to an initial rating in excess of 10 percent prior to August 26, 2008 for left lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 40 percent from August 26, 2008, and entitlement to an initial rating in excess of 10 percent prior to August 26, 2008 for right lower extremity peripheral neuropathy and entitlement to an initial rating in excess of 40 percent from August 26, 2008.  

The Veteran participated in a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is associated with the claims folder.  

The Veteran's attorney has requested a higher level of special monthly compensation under 38 U.S.C.A. § 1114(o) and (r).  The Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) from December 6, 2005 and 38 U.S.C.A. 1114(s) from September 19, 2007.  See 38 C.F.R. § 3.350 (2015).  The issue of entitlement to special monthly compensation at the aid and attendance rate under 38 U.S.C.A. § 1114(l) is addressed below in the remand section.  The newly raised issue of entitlement to a higher level of special monthly compensation under 38 U.S.C.A. § 1114(o) and (r) is REFERRED to the AOJ for appropriate action.  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran was in receipt of a TDIU from August 30, 2007 to August 26, 2008, and has had a combined 100 percent schedular rating from August 26, 2008.  It appears that the TDIU award was removed when the Veteran became entitled to a combined 100 percent rating.  The Board recognizes that the granting of a 100 percent combined rating for the Veteran's service-connected disabilities does not necessarily render the issue of entitlement to a TDIU moot inasmuch as a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s).  However, the Veteran is already in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s) and; therefore, the issue of entitlement to a TDIU is not on appeal for the portion of the appeal period from August 30, 2007.  Nonetheless, the initial increased rating issues decided herein stem from an appealed September 2007 rating decision and a claim date of December 7, 2006.  In a February 2007 statement, the Veteran explained that he was not able to work for the last two years and could not walk because his feet and toes were on fire.  Accordingly, the issue of entitlement to a TDIU prior to August 30, 2007 is on appeal pursuant to Rice, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to August 26, 2008 and entitlement to an initial rating in excess of 40 percent from August 26, 2008, entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to August 26, 2008 and entitlement to an initial rating in excess of 50 percent from August 26, 2008, entitlement to special monthly compensation based on the need for regular aid and attendance, and entitlement to a TDIU prior to August 30, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by moderately severe paralysis, but not severe incomplete paralysis with marked muscular atrophy or complete paralysis.  

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by moderately severe paralysis, but not severe incomplete paralysis with marked muscular atrophy or complete paralysis.  

3.  A March 2006 rating decision denied the claim for service connection for PTSD.  New and material evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

4.  The Veteran's petition to reopen the previously denied claim for service connection for PTSD was received by VA on August 30, 2007.  
 
5.  Service connection for PTSD was granted in a February 2010 rating decision, with an initial rating of 70 percent effective August 30, 2007; the claim was granted based on the receipt of an Air Medal and service records that existed at the time of the prior denial, but had not been associated with the claims folder when VA first decided the claim.

6.  The earliest effective date for the award of service connection for PTSD is September 15, 2005, the date that VA received the Veteran's original claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 40 percent rating, but no higher, for peripheral neuropathy of the left lower extremity are met from December 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8520 (2015).

2.  The criteria for entitlement to an initial 40 percent rating, but no higher, for peripheral neuropathy of the right lower extremity are met from December 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8520 (2015).

3.  The criteria for an effective date of September 15, 2005 for the award of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(1), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the claims for higher initial ratings, the Veteran is appealing the initial rating assignments for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b) (3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

Concerning the claim for an earlier effective date, the Veteran is contesting the initial effective date assigned to the award of service connection for PTSD.  The Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and cited the applicable statutes and regulations.  The notice requirements have been met.

In November 2015, the Board remanded the Veteran's claims for increased ratings for peripheral neuropathy of the lower extremities in order for the AOJ to adjudicate whether higher ratings were warranted from September 2007 to August 2008.  The Board finds that the RO substantially complied with the Board's remand directive and issued a corresponding Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the Board finds that the Veteran's claims for increased ratings for peripheral neuropathy of the lower extremities are on appeal pursuant to the June 2007 rating decision wherein service connection was granted and an effective date of December 7, 2006 was assigned to the initial rating for each lower extremity.  The Board does not find prejudice to the Veteran in proceeding to adjudicate the issues of entitlement to higher initial ratings for left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy.  This is so because the Veteran's claims for higher initial ratings are pending from December 7, 2006, the effective date of the award for service connection for peripheral neuropathy of the lower extremities and the AOJ adjudicated the issue and considered the corresponding medical evidence in rating decisions dated in June 2007, January 2008, March 2010, and August 2011, to include VA medical treatment records from 2005.  Therefore, the AOJ has had the opportunity to review the evidence and adjudicate the issues in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board may proceed with a decision on the matters.    

VA's duty to assist has been satisfied concerning the issues of entitlement to higher initial ratings.  All identified medical treatment records are associated with the claims folder.  In addition, adequate VA examinations were obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports show review of the evidence and/or claims folder, noted the Veteran's reported symptomatology, and provided relevant medical information necessary to address the rating criteria with respect to the peripheral neuropathy of the lower extremities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Concerning the claim for an earlier effective date, the Veteran has not asserted that there is any outstanding evidence with respect to the issue.  The Veteran has simply requested that his effective date be granted from the date that his original claim for service connection for PTSD was received by VA, which has been granted in this decision.  Neither the record nor the Veteran has indicated that he submitted a claim for service connection for PTSD prior to September 15, 2005.  The Board finds that VA satisfied its duty to assist the Veteran and may proceed with a decision on this matter.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.   Accordingly, the Board may proceed with a decision. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and the Veteran discussed his medical treatment.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria and Analysis-  Initial Increased Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, provide the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 under Diseases of the Peripheral Nerves.  Under the criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  38 C.F.R. § 4.124a.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" and "severe" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A January 2006 VA medical examination report shows that the Veteran's diabetes mellitus was evaluated.  He denied any neurological manifestations at that time.  On examination, there were no gross focal deficits, but deep tendon reflexes were decreased throughout.  Extremities were symmetric in range of motion and strength within normal limits except for left upper extremity strength reduced to 4.5/5 due to decreased effort from shoulder pain.  The examiner stated that there was no peripheral neuropathy.  

In a signed February 2007 statement, the Veteran reported that his hands, feet, and toes were numb.  He stated that he lost his balance and fell down.  

In a statement received by VA in March 2007, A. F. stated that the Veteran was in a lot of pain and could not walk far due to pain in his feet and ankle.  She reported that he was unable to sleep for more than an hour or two at night because of the pain in his feet and ankle.  

In a statement received by VA in March 2007, the Veteran reported that he could not go for walks because after he walked, his feet and toes felt like they were on fire.  He stated that he experienced more pain in his arms, fingers, and hands.  

The Veteran was provided a VA medical examination in September 2007.  The Veteran complained of pain, numbness, tingling, burning sensation in the hands, forearms, forelegs, and feet on both sides.  The symptoms started a few years ago and progressed in severity.  On neurological examination, there was decreased pinprick, light touch, vibration, and proprioception in the high glove and stocking distribution.  Deep tendon reflexes were diffusively suppressed.  Romberg test was strongly positive.  The rest of the neurologic exam was nonfocal.  The diagnosis was listed as diabetes peripheral polyneuropathy, severe, affecting both upper extremities and both lower extremities.  

A September 2007 VA treatment record noted that the Veteran had a painful diabetic neuropathy that impaired his ability to walk.  Another September 2007 record noted that the Veteran walked with a cane and had give-away weakness in muscle groups, maximal effort was KE 5/5, KF 4+/5, DF 4+/5, PF 4+/5, PF 4+/5 (some weakness due to effort).  The assessment was painful polyneuropathy, likely secondary to diabetes mellitus (DM).  A November 2007 VA medical treatment record shows that the Veteran reported pain in his feet that was so intense, he felt like cutting them off sometimes.  He stated that there was no improvement in the pain and it radiated throughout his feet and entire legs.  A December 2007 VA medical treatment record reflects that the Veteran reported pain and burning in his feet, especially if he was walking any more than a few feet.  The Veteran could not exercise due to pain.  A March 2008 VA treatment record noted that the Veteran walked with a walker, had a hard time sleeping and had to move legs to relieve abnormal sensations.  On examination, there was distal hypoesthesia and areflexia.  There was normal power.  An electromyography (EMG) test revealed axonal polyneuropathy.  The impression was painful diabetic polyneuropathy.

In a VA form 9 received by VA in May 2008, the Veteran stated that he had trouble exercising due to neuropathy.  

The Veteran was provided a VA general medical examination in August 2008.  The claims folder was reviewed.  The Veteran reported that he was no longer working and he tripped, was not able to climb a ladder, and had pain in his hands when holding hammers.  He reported that he stopped working because he fell down a lot, sometimes several times a day, especially when walking too far.  His legs would get wobbly and he would fall over, losing his balance.  His feet often felt like they were on fire, especially with prolonged walking.  He reported pain, numbness, and tingling in both legs to the thighs.  He stated that this interfered with all activities, especially with sleep.  He stated that he had approximately one hour of sleep per night.  The Veteran also reported that his hands had numbness, tingling, pain, and burning, weakness in grasp, and difficulty twisting tops off bottles.  He stated that he could not tie his shoes.  He was independent in his activities of daily living.  He stated that he was able to microwave his meals, but was unable to cook for long periods of time.  The Veteran reported that he could not use the computer for greater than five minutes at a time because of his hand symptoms.  His girlfriend did the housework and laundry.  He drove, but only short distances due to leg symptoms.  He could not walk over 500 feet without problems.  He used a cane for ambulation.  On examination, the Veteran's gait was slow with cane.  Deep tendon reflexes were diffusely depressed.  Sensory to pain, touch, temperature, vibration, and position, were decreased in high glove and stocking distribution.  Motor was intact except for slowness of movements and inability to touch thumb to the base of fingers on both hands and finger-to-finger slow deliberate movements.  The diagnosis was peripheral neuropathy, bilateral upper extremities, severe and peripheral neuropathy, bilateral lower extremities, severe.  The examiner stated that the Veteran's most significant medical issue impacting on his employability was his peripheral neuropathy, severe, of bilateral upper and lower extremities.  The condition impacted on and precluded him from both physical and sedentary employment.  

In a May 2009 statement, the Veteran stated that he fell because his legs gave out and had two teeth removed.

A July 2009 VA medical treatment record noted that the Veteran complained of burning in his feet, but his pain was well managed by Gabapentin and Amitriptyline.  

In an individual unemployability assessment, it was noted that the Veteran was unable to secure or follow any gainful occupation due solely to his severe peripheral neuropathy in both upper and lower extremities.  

The Veteran was provided a VA medical examination in February 2010.  The Veteran presented for an evaluation of burning dysesthesias in both lower extremities.  He reported that he had extension of that burning above the knees occasionally.  His limitation was primarily in duration of walking.  He could walk for about 20 to 25 feet before he had to stop because of the burning dysesthesias.  He similarly had pain and dysesthesias in both upper extremities for at least the last three to four years.  He has difficulty opening jars and bottles, dropped things from his hands and fell frequently because of weakness and dysesthesias in his legs.  On examination, the Veteran used a walker and claimed that he would fall without the walker.  He could not tandem.  He fell into the chair.  He had generalized weakness with atrophy of extensor digitorum brevis bilaterally.  His weakness was secondary to pain and give way.  His deep tendon reflexes were 1+ in the upper extremity and at the knees, his ankle reflexes were absent.  There was some decomposition of movement.  He could not do heel to shin.  He could not get up from the chair without support.  Sensory examination showed absence of vibration up to the hips bilaterally in the lower extremities.  There was loss of pinprick universal, but felt on the trunk.  Light touch was intact above the forearm and above the knees.  The examiner cited to a March 2008 electromyogram which demonstrated clear neuropathy, sensory greater than motor.  The impression was listed as peripheral neuropathy, sensory greater than motor.  The examiner stated that the Veteran had a mixed motor, sensory peripheral neuropathy, but greater sensory wise.    

In a February 2010 VA medical treatment record, the Veteran described his neuropathic pain as annoying pins/needles, not really painful, and no burning/electrical or other paresthetic pain.  Motor examination showed arm rolling symmetric; no drift; normal b/t/p for all four limbs, FI was intact bilaterally.  Deep tendon reflexes (DTRs) were positive symmetric with downgoing toes bilaterally.  The gait was unstressed with right straight cane and mildly antalgic.  

In a dated April 2010 statement, the Veteran reported that there were many things that he could not do because of the pain and numbness in his arms, hands, feet, and legs.  He stated that he had a tremendous amount of burning in his feet.  He reported that he could not twist caps off of anything.  He could not pick up small objects off a table.  He could not type for one minute because his hands go numb.  He had difficulty cutting any type of food that was not soft.  He could not button his shirt, put on socks, or tie his shoes.  He had to buy slip-on shoes so that he did not have to have someone tie his laces.  He had his fiancé put on his belt in the morning.  The Veteran could not cook because he could not stand long enough at the stove.  He reported that he could not do housework or yard work either.  He used a walker but still fell because his arms and hands give out.  The Veteran stated that the walker did not take away his pain, burning, and numbness.  He fell a couple of weeks ago and lost some of his bottom teeth.  He stated that he could not walk longer than 500 feet.  The Veteran stated that he could not cut his toenails.  The Veteran stated that he could not go to the grocery store and could not walk at the store with his walker.  He stated that he cannot run or go hunting anymore.  

In a dated April 2010 statement, the Veteran's fiancé stated that she must do day to day maintenance, housework, shopping, groceries, cleaning, laundry, cooking, and yardwork because it was impossible for the Veteran to complete those tasks.  She stated that he does not have the coordination and balance to be on his feet and he had pain in his hands, arms, legs, and feet.  She explained that when he tried to get dressed, she has to put cream on his feet and his socks on.  She stated that she also had to get him slip on shoes and had to help him with his belt and button his shirt.  

A June 2010 VA medical treatment record shows that the Veteran had a controlled fall with the examining physician's assistance.  It was noted that the Veteran occasionally had falls and experienced sudden sharp pain in the left lower leg.  

A May 2011 VA medical treatment record noted that the Veteran could not do heavy housework due to his neuropathy.  

During his hearing, the Veteran stated that he does not walk around much and has fallen many times.  He reported that he used a wheelchair most of the time.  He stated that he had a wheelchair with an electronic joystick because he could not use his arms to move his wheelchair.  He stated that he could not run anymore and could only walk a short distance.  He reported that his wife helped bathe him, including his lower legs.  

The Veteran was provided a VA medical examination in April 2014.  The claims folder was reviewed.  The Veteran reported constant burning, "pins and needles", and numbness in lower extremities and his hands.  He reported difficulty walking and grasping things due to this.  He had symptoms in a typical stocking/glove pattern.  He took Gabapentin.  His right hand was dominant.  The examiner indicated that the Veteran had no constant pain in his upper extremities, but had moderate constant pain in his lower extremities.  He had no intermittent pain in the upper extremities, but moderate intermittent pain in the lower extremities.  He had mild paresthesias and/or dysesthesias of the upper extremities and had moderate paresthesias and dysesthesias of the lower extremities.  He had mild numbness of the upper extremities and moderate numbness of the lower extremities.  Muscle strength for knee extension was 3/5, 3/5 for knee flexion, 3/5 for ankle plantar flexion, and 3/5 for ankle dorsiflexion.  Deep tendon reflexes were 2+ for brachioradialis, knee, and ankle.  Light touch was decreased for knee/thigh, absent for ankle/lower leg, and absent for foot/toes.  Vibration sensation was absent for lower extremities.  Cold sensation testing was absent for lower extremities.  The Veteran did not have muscle atrophy.  The examiner noted that there was moderate incomplete paralysis of the sciatic nerve and femoral nerve.  The examiner stated that the Veteran's peripheral neuropathy affected his ability to work as he was unable to walk unassisted and had unreliable grip strength.

A June 2015 VA medical treatment record shows that the Veteran's muscle tone was within normal limits.  

As noted above, the Veteran's left lower extremity peripheral neuropathy was assigned a 10 percent rating prior to August 26, 2008 and the right lower extremity peripheral neuropathy was assigned a 10 percent rating prior to August 26, 2008.  The disabilities were rated under Diagnostic Code 8725.  From August 26, 2008, left lower extremity peripheral neuropathy was assigned a 40 percent rating under Diagnostic Code 8520 and the right lower extremity peripheral neuropathy was assigned a 40 percent rating under Diagnostic Code 8520.  

Diagnostic Code 8725 is a code that refers to neuritis and is rated under the Diagnostic Code 8525 pertaining to the posterior tibial nerve.  

Here, the Board finds that an initial 40 percent rating is warranted for left lower extremity the peripheral neuropathy of the and an initial 40 percent rating is warranted for peripheral neuropathy of the right lower extremity, from December 7, 2006, the date that service connection was granted.  The higher ratings are warranted pursuant to application of Diagnostic Code 8520, under which the Veteran's disabilities are currently rated.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The reassignment of the disabilities under Diagnostic Code 8520 is more beneficial to the Veteran as it allowed for a higher rating and, furthermore, application of the other diagnostic codes would not result in a higher rating.  

Review of the evidence does not reflect discussion of the particular nerves involved for the period on appeal prior to August 26, 2008, the date that the Veteran was assigned a 40 percent rating for each lower extremity under Diagnostic Code 8520.  However, after a review of all the evidence of record, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology more nearly approximates moderately severe, incomplete paralysis of the right sciatic nerve and left sciatic nerve, consistent with an initial 40 percent disability rating for each lower extremity from December 7, 2006, the date that the Veteran was awarded service connection.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.    

In this respect, the September 2007 VA examination report noted that the Veteran had diabetes peripheral polyneuropathy, severe, affecting both upper extremities and both lower extremities.  In addition, a September 2007 VA medical treatment record noted that the Veteran walked with a cane and had give-away weakness in muscle groups.  A December 2007 VA medical treatment record shows that the Veteran reported pain and burning in his feet, especially if he was walking any more than a few feet.  Due to the symptoms of constant burning and pain and the September 2007 VA examiner's description of the neuropathy as severe, the Board will resolve reasonable doubt in favor of the Veteran and finds that a 40 percent initial rating is warranted for peripheral neuropathy of the left lower extremity and a 40 percent initial rating is warranted for peripheral neuropathy of the right lower extremity from December 7, 2006, the effective date for the award of service connection for left and right lower extremity peripheral neuropathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, the Board finds that initial ratings in excess of 40 percent are not warranted for either lower extremity.  In this regard, a 60 percent disability rating (severe, incomplete paralysis) contemplates marked muscular atrophy, and an 80 percent disability rating (complete paralysis) contemplates no active movement of the lower leg and foot drop.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this case, the Board recognizes that the February 2010 VA examiner noted that the Veteran had generalized weakness with atrophy of extensor digitorum brevis bilaterally.  The extensor digitorum brevis is a muscle on the upper surface of the foot.  However, the overall evidence does not reflect severe incomplete paralysis with marked muscular atrophy or complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (emphasis added).  While VA examiners have characterized the Veteran's peripheral neuropathy as severe and the Veteran has reported symptoms of constant burning pain, pins and needles, swelling, weakened movement, falls, and the current use of a wheelchair, the clinical findings do not reflect that the Veteran has severe incomplete paralysis with marked muscular atrophy.  While the February 2010 VA examination noted atrophy of the muscles of the upper surface of the feet, the clinical findings do not reflect marked muscle atrophy to warrant higher ratings.  Further, while the Veteran uses a wheelchair and reports falls and is limited with standing and walking, the clinical findings do not show that the Veteran has complete paralysis.  Indeed, the April 2014 VA medical examination report shows that the examiner indicated that the Veteran did not have marked muscle atrophy.  The examiner also did not find that the Veteran had complete paralysis.  Accordingly, the Board finds that an initial rating in excess of 40 percent is not warranted for left lower extremity peripheral neuropathy and an initial rating in excess of 40 percent is not warranted for right lower extremity peripheral neuropathy.  There is no identifiable period that would warrant an initial rating in excess of 40 percent for either lower extremity and; therefore, staged ratings are not appropriate.  See Fenderson, supra.  

The Board has considered application of other diagnostic codes.  However, Diagnostic Codes 8521 to 8730 do not provide schedular ratings above 40 percent.  In addition, there is no indication of soft-tissue sarcoma.  38 C.F.R. § 4.124a, Diagnostic Code 8540.  

The Board recognizes that the Veteran's peripheral neuropathy of the lower extremities also affects the femoral nerve.  Under Diagnostic Code 8526, complete paralysis of the anterior crural nerve (femoral) warrants a 40 percent rating, with foot drop and slight droop of the first phalanges of all toes.  38 C.F.R. § 4.124a.  The symptoms of foot drop and weakness and limitation of motion in the muscles below the knee are similar to the rating criteria for paralysis of the sciatic nerve and separate evaluations would violate the pyramid rule.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition). Accordingly, a separate rating is not warranted. 

To the extent that the Board is denying entitlement to initial ratings in excess of 40 percent, the Board has considered the Veteran's reports of numbness, paresthesias, pain and burning, weakness, falls, standing and walking limitations, and the use of assistive devices.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his peripheral neuropathy of the lower extremities have been provided by the medical personnel who have examined him during the appeal period and who provided clinical findings addressing the Veteran's peripheral neuropathy.  The medical findings directly address the criteria under which the disabilities are evaluated.  Moreover, as the VA examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities, the Board assigns the VA medical examination reports and treatment records great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of his symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the clinical findings provided by the VA treatment records and the VA examination reports have been accorded greater probative weight as to the manifestations of the Veteran's peripheral neuropathy of the lower extremities.  

In light of the above, the Board finds that the evidence supports initial disability ratings of 40 percent, but no higher, for left lower extremity peripheral neuropathy and right lower extremity peripheral neuropathy effective December 7, 2006, the effective date for the award of service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. Concerning claims for ratings in excess of 40 percent, the preponderance of the evidence is against the claims.  The benefit of the doubt doctrine is not for application and, to this extent, the claims are denied.  See 38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

The Board has considered whether referral for an extra-schedular rating is warranted.  In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's peripheral neuropathy of the lower extremities are contemplated by the schedular rating criteria, and referral for extra-schedular consideration is not required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's moderately severe symptoms of incomplete paralysis, pain, numbness, tingling, impairment in the completion of activities of daily living including dressing oneself and bathing, and associated limitations of standing and walking.  

As to the symptom of weakness, it is contemplated by the rating criteria for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2015).  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-1258 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness or giving out.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, the Board finds that the record does not reflect that the peripheral neuropathy of the lower extremities is so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extra-schedular basis.

Finally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for referral for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for PTSD

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim to reopen after a previous final disallowance, or a claim for an increase will be on the date of receipt of the claim for the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2), (r) (2015).

Once the finality of a prior disallowance is established, any award based on a subsequently filed application for the same disability can ordinarily be effective no earlier than the date that the claim to reopen was received.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2015).  

An exception to this rule applies if it established that the AOJ committed clear and unmistakable error in a prior final disallowance.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  

In addition, an earlier effective date may be warranted on the basis of newly discovered service department records.  After VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).

VA received the Veteran's original claim for service connection for PTSD on September 15, 2005.  

A March 2006 rating decision, in pertinent part, denied entitlement to service connection for PTSD.  A March 28, 2006 notice letter advised the Veteran of the March 2006 rating decision and his appellate rights.  The Veteran did not appeal the decision.  Concerning any evidence received during the period in which to appeal the March 2006 rating decision, the evidence does not constitute new and material evidence sufficient to reopen the claim for entitlement to service connection for PTSD.  The medical treatment records received during the appeal period only showed a negative screen for PTSD and the Veteran's correspondence received during the period in which to appeal did not address PTSD.  The statements noted that he had depression; however, a report of depression is not considered new and material to reopen the claim of service connection for PTSD, which was denied on the basis that there was no verified in-service stressor.  Accordingly, the Board finds that the March 2006 rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran's attorney contends that an earlier effective date of September 15, 2005 for the award of service connection for PTSD is warranted due to the Veteran's receipt of an Air Medal in 2008.  The attorney argues that the earlier effective date is warranted on the basis of clear and unmistakable error in the March 2006 rating decision; or, in the alternative, due to the receipt of the Air Medal, which should be considered newly discovered service department records pursuant to 38 C.F.R. § 3.156(c)(1).  

For the purposes of historical background concerning the current 38 C.F.R. § 3.156(c), in June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) regarding reconsideration of decisions on the basis of newly discovered service department records.  VA ultimately amended 38 C.F.R. § 3.156(c) by adding Section (c)(1) which provides: Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  In the proposed rule changes contained in the Federal Register, VA explained that 38 C.F.R. § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records, (CRUR) (now JSRRC) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for posttraumatic stress disorder."  See 70 Fed. Reg. at 35,388. 

VA limited 38 C.F.R. § 3.156(c)(1) by adding 38 C.F.R. § 3.156(c)(2) which provides: Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2). 

With respect to the above, the Court has held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) governed the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court later held that under either pre-amended or amended 38 C.F.R. § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

In Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011), the Court stated that under 38 C.F.R. § 3.156(c)(1), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger 38 C.F.R. § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim.  Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id. at 280.  However, the information that was used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id.  Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records.

In connection with his original claim for service connection for PTSD in September 2005, the Veteran reported that his helicopter crashed in Vietnam.  

During an October 2005 VA examination report, the Veteran reported that he was shot down, picked up dead bodies, and saw bodies all over.  The examiner listed an assessment of PTSD and opined that the PTSD symptoms were "as likely as not" associated with these experiences serving in Vietnam and in the military.  

The AOJ obtained the Veteran's service medical treatment records and service personnel records.  The service personnel records showed that the Veteran participated in the TET offensive, served with the 101st Avn. Co. (Aslt Hel) unit, and was stationed in Vietnam.  The service medical treatment records contained a notation of an injury incurred during firefighting.  

In February 2006, the JSRRC coordinator issued a memorandum concerning a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The coordinator determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or NARA.  It was noted that efforts were made to include a letter to the Veteran requesting completion of a PTSD questionnaire, the 201 file extract was requested and received in October 2005, a PTSD examination was completed but his descriptions of incidents were not specific enough to warrant a request to JSRRC for corroboration of in-service stressful incidents, the Veteran was sent a letter in December 2005 to request more detailed information regarding his in-service stressors.  His reply did not contain the specific details needed to request verification of his in-service stressful incidents from JSRRC.  

In the March 2006 rating decision, the AOJ denied the Veteran's claim for service connection for PTSD.  The decision stated that the evidence was insufficient to demonstrate that the Veteran engaged in combat.  It was noted that the Veteran was assigned to the 101st Avn. Co. (Aslt Hel) as a Helicopter repairman/crew chief while in the Republic of Vietnam.  The VA examination was referenced and noted that the Veteran reported work in a combat zone and there were repeated firefights.  The claim was denied due to the absence of a verified in-service stressor.  

A petition to reopen the previously denied claim for service connection for PTSD was received by VA on August 30, 2007.  

In a March 2008 statement, the Veteran reported that his time in Vietnam was spent flying missions and witnessing combat.  In a September 2009 statement, the Veteran stated that he was shot down by the enemy.  

A document dated in August 2008 from the Office of United States Senator Sheldon Whitehouse indicated that the Air Medal, 2D award was awarded to the Veteran for meritorious service while serving against an armed enemy of the United States during the Vietnam War.  It was noted that his exemplary performance in combat met the highest traditions of military service.  

The January 2010 VA examination report noted that the Veteran was referred for a PTSD evaluation.  The examiner stated the instruction in the examination request that combat participation was verified on the basis of receipt of an Air Medal plus verification of the Veteran's unit in Vietnam.  It was noted that the Veteran's unit was an air assault unit that was stationed near the Mekong Delta and the Veteran described combat experiences.  The examiner stated that the Veteran's reported experiences of being shot at in the air and that he killed the enemy were consistent with a crew chief on an assault or transport helicopter.  

The February 2010 rating decision granted service connection for PTSD and assigned an initial rating of 70 percent effective August 30, 2007, the date VA received the Veteran's claim to reopen the claim for service connection for PTSD.  The rating decision noted that the Veteran's combat participation was verified based on his Air medal and Vietnam unit verification.  

Here, the Board finds that the factual circumstances of this case are analogous to Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  While the Air Medal appears to have been recently awarded to the Veteran in 2008 and could not have been of record at the time of the March 2006 rating decision, his unit information was of record at that time.  It is undisputed that at the time the Veteran's claim was previously denied for lack of a verifiable, in-service stressor, in 2006, VA had before it his dates of service in Vietnam, his unit information, the location of the Veteran's unit his descriptions of experiencing combat, and the service personnel records noting his assignment to an Assault Helicopter Company and participation in the TET offensive.  As noted by the February 2010 rating decision, the claim for service connection for PTSD was granted based on his combat duty, verified by receipt of an Air medal and verification of his unit's location.  As the Court stated in Mayhue, id, VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  The Court noted that the information used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam, which had already been a part of the claims folder at the time of the original claim.  The Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Here, as the circumstances are akin to the Mayhue case, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1) are for application and the claim must be reconsidered.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The evidence shows that the Veteran received an Air Medal due to his combat service in Vietnam.  In addition, the service personnel records show that the Veteran served in Vietnam during the TET Offensive and service medical treatment records note that the Veteran was engaged in firefighting when he was injured.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy and his stressors of exchanging fire with the enemy and being shot at are considered verified.  

Next, during the October 2005 VA examination report, the Veteran described serving in a combat zone in Vietnam and seeing dead bodies.  The October 2005 VA examiner related the Veteran's diagnosis of PTSD to his experiences serving in Vietnam and in the military.  The evidence indicates that the Veteran suffered from his PTSD symptoms prior to the date his original claim for service connection was received by VA on September 15, 2005.  Indeed, Vet Center records associated with the claims folder show diagnoses of PTSD on September 20, 2005, and indicated chronic symptoms.  As entitlement arguably arose before the September 15, 2005 claim date, the effective date is the date entitlement arose or the date of the claim, whichever is later.  The Board finds that the earliest effective date assignable in this case is September 15, 2005; the date VA received the Veteran's original claim for service connection for PTSD.  38 C.F.R. § 3.156(c)(3).  

Two exceptions exist for an effective date prior to the date of claim, neither of which are applicable in this case.  First, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran's claim was not received until decades after his separation from active service and; therefore, the exception is not applicable.

Second, an effective date for service connection prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue.  38 C.F.R. § 3.114(a)(3).  PTSD was added to the rating schedule as a disability for which service connection was available on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's General Counsel has held that the addition of PTSD as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  See VAOPGCPREC 26- 97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980 would receive the earlier date of service connection if entitlement arose prior to April 11, 1980.  As no such claim was received within one year of April 11, 1980, the second exception is also not applicable in this case.

Given the forgoing, the Board finds that the earliest possible effective date for the award of service connection for PTSD is September 15, 2005, the date of VA's receipt of the original service connection claim.  38 C.F.R. § 3.156(c)(3).


ORDER

An initial rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy is granted from December 7, 2006; an initial rating in excess of 40 percent is denied.  

An initial rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy is granted from December 7, 2006; an initial rating in excess of 40 percent is denied.  

Entitlement to an effective date of September 15, 2005, but no earlier, for the award of service connection for PTSD is granted, subject to the controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has requested higher initial ratings for his service-connected peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity.  The disabilities were each initially rated as 10 percent disabling effective September 19, 2007, under Diagnostic Code 8515 pertaining to the median nerve.  See January 2008 rating decision.  Subsequently, a March 2010 rating decision assigned a higher rating of 50 percent for peripheral neuropathy of the right upper extremity (dominant) under Diagnostic Code 8515 effective August 26, 2008 and assigned a higher rating of 40 percent for peripheral neuropathy of the left upper extremity under Diagnostic Code 8515 effective August 26, 2008.  Diagnostic Code 8515 pertains to paralysis of the median nerve.  

In this case, the VA examination reports of record do not include findings as to whether the Veteran's peripheral neuropathy of the bilateral upper extremities affect all radicular groups.  At most, the April 2014 VA medical examination report addresses the radial, median, and ulnar nerves.  There was no mention of the upper, middle, or lower radicular groups.  This is important as Diagnostic Code 8513 pertaining to all radicular groups allows for a 70 percent rating for severe incomplete paralysis of all radicular groups for major and a 60 percent rating for severe incomplete paralysis of the minor.  Currently, the Veteran is evaluated as experiencing severe incomplete paralysis of the median nerve for the right upper extremity and left upper extremity, but receives a 50 percent and 40 percent rating, respectively.  As application of Diagnostic Code 8513 could potentially result in higher ratings for the right upper extremity peripheral neuropathy and/or left upper extremity peripheral neuropathy and the medical evidence is not sufficient to address whether all radicular groups are affected, the Board must remand for a new VA medical examination.       

Concerning the claim for special monthly compensation at the aid and attendance rate, the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) from December 6, 2005 and 38 U.S.C.A. 1114(s) from September 19, 2007.  See 38 C.F.R. § 3.350 (2015).  

To warrant special monthly compensation at the aid and attendance rate, the evidence must show that the Veteran, due to service-connected disabilities, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

At present, service connection is in effect for posttraumatic stress disorder (PTSD), peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, traumatic arthritis, left ankle, type II diabetes mellitus, erectile dysfunction, and diabetic retinopathy.  The Veteran did not submit an aid and attendance examination report in support of his claim.  However, the Veteran presented his own statements and those of his wife concerning his limitations in activities of daily living.  He stated that he can barely walk, cannot cook over the stove, cannot open or hold items, and is confined to a wheelchair.  In a dated April 2010 statement, the Veteran's wife stated that she must do day to day maintenance, housework, shopping, groceries, cleaning, laundry, cooking, and yardwork because it was impossible for the Veteran to complete those tasks.  In addition, a February 2010 VA medical treatment record noted that the Veteran had concerns with doing his activities of daily living, that he fell in the last six months, and had concerns with ambulating at home.  During his hearing, the Veteran stated that his wife helped bathe him, including his lower legs.  However, other VA medical treatment records noted that the Veteran did not report limitations in activities of daily living.  At this time, the medical evidence is not sufficient to adjudicate the issue.  The Board finds that the Veteran must be provided a VA examination.

Finally, as noted above, the claim of entitlement to a TDIU prior to August 30, 2007 is before the Board pursuant to Rice, supra.  Accordingly, the AOJ must provide the Veteran a notice letter and adjudicate the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter concerning the issue of entitlement to a TDIU prior to August 30, 2007.

2.  Obtain updated VA medical treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his peripheral neuropathy of the right upper extremity and left upper extremity.  The claims folder must be made available to the examiner to review.  Any indicated tests and studies must be completed.  

List all manifestations and symptoms related to the peripheral neuropathy of the right and left upper extremities.  

The examiner must comment on the severity of the impairment of the radial, median, and ulnar nerves.  

The examiner must comment as to whether the disabilities involve the upper radicular group, middle radicular group, lower radicular group, or all radicular groups.   

Rationale for any opinion offered must be provided.

4.  Schedule the Veteran for an appropriate VA examination for special monthly compensation based on the need for regular aid and attendance.  Any indicated diagnostic tests and studies must be accomplished.  The claims folder must be made available to the examiner.  The examiner must address the following: 

The examiner must address whether the Veteran's service-connected disabilities impact the following:  the Veteran's ability or inability to dress or undress himself; the Veteran's ability or inability to keep himself ordinarily clean and presentable; the Veteran's ability or inability to feed himself; the Veteran's ability or inability to attend to the wants of nature; any need of adjustment of any special prosthetic or orthopedic appliance; and any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352.  

The examiner must also discuss whether the Veteran's service-connected disabilities render him permanently bedridden.  Permanently bedridden will be that condition, which through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352.  

Rationale must be provided for any opinion reached. 


5.  After undertaking the above development, readjudicate the issues on appeal, to include entitlement to a TDIU prior to August 30, 2007.  If any benefit sought is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney.  He should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


